IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                          Docket No. 47722

 STATE OF IDAHO,                                   )
                                                   )    Filed: June 3, 2021
         Plaintiff-Respondent,                     )
                                                   )    Melanie Gagnepain, Clerk
 v.                                                )
                                                   )    THIS IS AN UNPUBLISHED
 BRIAN MICHAEL TRAPPEN,                            )    OPINION AND SHALL NOT
                                                   )    BE CITED AS AUTHORITY
         Defendant-Appellant.                      )
                                                   )

        Appeal from the District Court of the Fifth Judicial District, State of Idaho, Jerome
        County. Hon. Eric J. Wildman, District Judge.

        Order of restitution, affirmed.

        Eric D. Fredericksen, State Appellate Public Defender; Justin M. Curtis, Deputy
        Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
        Attorney General, Boise, for respondent.
                  ________________________________________________

LORELLO, Judge
        Brian Michael Trappen appeals from an order of restitution. We affirm.
                                                   I.
                      FACTUAL AND PROCEDURAL BACKGROUND
        While driving under the influence of alcohol, Trappen caused a multi-vehicle accident that
resulted in two fatalities and injuries to several other drivers. As a result, the State charged Trappen
with two counts of vehicular manslaughter, two counts of aggravated driving under the influence,
and driving without privileges. Trappen pled guilty to the two counts of vehicular manslaughter,
I.C. § 18-4006(3)(a), and the State dismissed the remaining charges. The State also sought
$6,155.49 in restitution. Of the amount requested, Trappen objected to the State’s request for




                                                   1
$1,330.49 for the Idaho State Police. The district court denied the requested $1,330.49, but ordered
Trappen to pay the balance of the requested restitution in the amount of $4,825. Trappen appeals.
                                                  II.
                                             ANALYSIS
        Mindful that the district court “struck [the] only item to which he objected from the
restitution order,” Trappen argues that the district court abused its discretion in awarding
restitution. The State responds that Trappen failed to preserve his challenge to the restitution order
because he did not object to the amount requested. We agree with the State and hold that Trappen’s
challenge to the restitution order is not preserved.
        Generally, issues not raised below may not be considered for the first time on appeal. State
v. Fodge, 121 Idaho 192, 195, 824 P.2d 123, 126 (1992). During the restitution hearing, Trappen
only objected to $1,330.49 of the State’s $6,155.49 restitution request. The district court sustained
Trappen’s objection, excluded $1,330.49 from the restitution award, and only ordered Trappen to
pay $4,825. Because Trappen did not challenge any portion of the amount actually awarded or
otherwise object during the restitution proceeding, as he concedes on appeal, this Court will not
consider the merits of his claim that the district court’s restitution award was an abuse of discretion.
                                                  III.
                                          CONCLUSION
       Trappen failed to preserve his argument that the district court abused its discretion in
ordering him to pay restitution. Consequently, the order of restitution is affirmed.
       Chief Judge HUSKEY and Judge BRAILSFORD, CONCUR.




                                                   2